            Case 2:19-cv-01658-NR Document 24 Filed 06/05/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF PENNSYLVANIA

---------------------------------------------------------
                                                          :
SURESH MALLELA,                                           :
                                                          :
                                    Plaintiff,            :
                                                          :     Civil Action No. 2:19-cv-01658-NR
         v.                                               :
                                                          :
COGENT INFOTECH CORP.,                                    :
                                                          :
                                    Defendant.            :
                                                          :
--------------------------------------------------------- :


                                         NOTICE OF DISMISSAL

         COMES NOW, Plaintiff Suresh Mallela, and states as follows: Pursuant to Fed. R. Civ.

P. 41(a)(1)(A)(i), Plaintiff informs the Court that he is voluntarily dismissing this matter with

prejudice. Counsel for the Defendant has been informed and agrees thereto.

         DATED: June 5, 2020                                    Respectfully submitted,

                                                                /s/ Benjamin J. Sweet
                                                                Benjamin J. Sweet, Esq.
                                                                NYE, STIRLING, HALE &
                                                                MILLER, LLP
                                                                1145 Bower Hill Road, Suite 104
                                                                Pittsburgh, PA 15243
                                                                T: (412) 857-5350|
                                                                E: ben@nshmlaw.com

                                                                Christopher L. Nelson, Esq.
                                                                John J. Gross, Esq.
                                                                THE WEISER LAW FIRM, P.C.
                                                                22 Cassatt Avenue
                                                                Berwyn, PA 19312
                                                                T: (610) 225-2677
                                                                F: (610) 408-8062

                                                                Attorneys for Plaintiff

                                                            1
          Case 2:19-cv-01658-NR Document 24 Filed 06/05/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I, Benjamin J. Sweet, hereby certify that the foregoing document was filed through the

ECF system and will be sent electronically to the registered participants as identified on the

Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-

registered participants this 5th day of June, 2020.



                                                                       /s/ Benjamin J. Sweet
                                                                         Benjamin J. Sweet




                                                  2
